

115 HRES 1166 IH: Honoring and praising the American Jewish Committee (AJC) on the occasion of its 112th anniversary.
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1166IN THE HOUSE OF REPRESENTATIVESNovember 30, 2018Mr. Al Green of Texas (for himself, Ms. Clarke of New York, Ms. Wasserman Schultz, Ms. Meng, Mr. Gonzalez of Texas, Mr. Cohen, Ms. Moore, Mr. Brady of Pennsylvania, and Mr. Rothfus) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring and praising the American Jewish Committee (AJC) on the occasion of its 112th anniversary.
	
 Whereas the American Jewish Committee (AJC) was founded on November 11, 1906, in New York City by a group of American Jews who wanted to raise awareness about persecution and pogroms targeting Jews in Russia and understood that the fight against anti-Semitism was inextricably linked to advancing human rights and democratic values for all;
 Whereas AJC recognizes that the protection of minorities underlies the fabric of democracies, and speaks out when vulnerable communities are threatened;
 Whereas AJC, in partnership with the Jewish community and other civil society leaders, has been an essential resource and advocate in the fight against the rising tide of hate and bigotry;
 Whereas AJC’s groundbreaking research on prejudice and racism was cited in the historic Supreme Court decision in Brown v. Board of Education of Topeka;
 Whereas AJC, an early supporter of the Civil Rights Act of 1964 as well as the Voting Rights Act of 1965, has not wavered in its dedication to the civil rights struggle in the United States, as it remains committed to safeguarding human rights at home and abroad;
 Whereas AJC has a long history of building coalitions and advocating for bipartisan, transnational solutions to address immigration;
 Whereas AJC’s Belfer Institute for Latino and Latin American Affairs (BILLA), has long been at the forefront of efforts to strengthen ties between Jews and Latinos, and in January 2017, BILLA established a Latino Jewish Leadership Council of 35 prominent leaders inspired by commonalities as diverse immigrant and diaspora communities with strong ties to homelands, and as peoples with first-hand knowledge of prejudice and discrimination;
 Whereas AJC strengthens bonds with diverse faith and ethnic communities to underscore its commitment to pluralism, to combat the rise of anti-Semitism and religiously motivated hate crimes, to ensure all faiths and minorities are protected against oppression and acts of violence and are able to practice in their houses of worship without fear;
 Whereas following the horrific attack at the Tree of Life or L’Simcha Congregation in Pittsburgh which killed 11 worshippers, AJC launched a global campaign encouraging people of conscience around the world to attend Shabbat services to confront hate-motivated violence with solidarity and determination;
 Whereas the names of the Pittsburgh victims are Richard Gottfried, Rose Mallinger, Jerry Rabinowitz, Edgewood Borough, Cecil Rosenthal, David Rosenthal, Bernice Simon, Sylvan Simon, Daniel Stein, Melvin Wax, and Irving Younger;
 Whereas AJC’s Muslim-Jewish Advisory Council is a group of 50 recognized Muslim and Jewish leaders which advocates for a domestic policy agenda aimed at protecting and expanding the rights of religious minorities in the United States;
 Whereas AJC’s Jacob Blaustein Institute for the Advancement of Human Rights works to combat religious intolerance, prevent genocide and mass atrocities, and oppose all forms of discrimination;
 Whereas, in July 2015, AJC launched the Mayors United Against Anti-Semitism campaign to build a nationwide coalition of elected officials committed to fighting anti-Semitism, and nearly 200 European mayors from 31 countries and more than 350 mayors and municipal leaders from all 50 States, plus the District of Columbia, signed a statement condemning anti-Jewish hatred and pledging to promote respectful coexistence, representing over 86 million Americans and 70 million Europeans;
 Whereas AJC has been a steadfast supporter of Israel, becoming the first American Jewish organization to open an office in Israel, and an effective advocate of Israel’s security and place among the nations;
 Whereas AJC seeks to expand Israel’s bilateral and multilateral ties with strategically important countries and international bodies while also working to counter assaults on Israel’s legitimacy, whether on campus, in multinational organizations, or elsewhere;
 Whereas, in 2016, AJC launched the Governors United Against BDS campaign through which Governors from all 50 States and both parties condemned BDS and reaffirmed support for Israel as a vital United States ally and economic partner;
 Whereas AJC’s Project Interchange has brought more than 6,000 opinion leaders and policymakers to Israel from over 110 countries and all 50 States;
 Whereas AJC’s advocacy is underpinned by the notion that American leadership in global affairs is essential to our national interests, the preservation and advancement of democratic values and human dignity, and the security of our allies;
 Whereas, in September 2018, AJC crafted a pledge of unity and resolve reaffirming the transatlantic partnership signed by more than 30 world leaders from both sides of the Atlantic, including former Vice President Joe Biden, former Speaker of the House John Boehner, and former British Prime Minister Tony Blair;
 Whereas each year, AJC embarks on a marathon of advocacy on the sidelines of the United Nations General Assembly, and in September 2018, AJC held over 85 frank, off-the-record discussions with heads of state, foreign ministers, and other senior officials from 62 countries; and
 Whereas AJC has been a stalwart for human rights and a bulwark against injustice worldwide, embracing a global approach with 11 international offices, 22 United States offices, and 36 international Jewish community partnerships: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 112th anniversary of the historic founding of the American Jewish Committee; and
 (2)honors and praises the American Jewish Committee on the occasion of its anniversary for its efforts regarding human rights worldwide, interfaith dialogue, and the promotion of Israel’s security and place in the world.
			